Citation Nr: 1019951	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-13 056	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as due to herbicide exposure.

2.  Entitlement to service connection for avascular necrosis 
of the left hip, including as secondary to service-connected 
left knee injury.

3.  Entitlement to service connection for glaucoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971; his active military service includes a period of 
service in Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In an April 2010 statement, the Veteran indicates that, 
"[i]n January 2007 I began taking meds for diabetes.  This 
is truly due to herbicide exposure."  Additionally, a review 
of the Veteran's post-service medical treatment records 
reveals that the Veteran has a current diagnosis of diabetes 
mellitus-February 2004, October 2005, and January 2007 
medical treatment records from the Richmond VA Medical Center 
(VAMC) indicate a diagnosis of diabetes mellitus and the 
October 2005 record notes that glucose intolerance is a 
possible side effect of chronic steroid use.  Thus, the Board 
finds that the issue of service connection for diabetes 
mellitus has been raised by the record, but has not been 
adjudicated by the agency of original jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
issue and it is referred to the AOJ for appropriate action.

In a June 2007 action, the Board remanded the Veteran's 
claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a skin disability that is 
attributable to his active military service, including 
exposure to herbicide.

2.  The Veteran does not have avascular necrosis of the left 
hip that is attributable to his active military service, or 
which is caused or made worse by service-connected left knee 
disability.

3.  The Veteran does not have glaucoma that is the 
attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have avascular necrosis o the left 
hip that is the result of disease or injury incurred in or 
aggravated during active military service; avascular necrosis 
of the left hip is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 
(2006).

3.  The Veteran does not have glaucoma that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claims on appeal has 
been accomplished.  Through a September 2003 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a March 2006 notice 
letter, the AOJ provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in July 2006, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Richmond VAMC, John Randolph Medical Center, ICI America, 
Dermatology Associates of Virginia, West End Orthopaedic, VCH 
Health System/Petersburg Eye Center, Southside Regional 
Medical Center, Petersburg Dermatology Clinic, Inc., and 
Aetna as treatment providers with relevant medical records.  
Available records from those treatment providers were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in February 2004 and November 2009, the Veteran 
was afforded VA examinations in connection to the issues of a 
skin disability and avascular necrosis of the left hip, the 
reports of which are of record.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  (As for the glaucoma claim, there is some 
suggestion in the record that the glaucoma has been caused by 
use of prednisone for treatment of the Veteran's skin 
disability.  A VA medical opinion was obtained in March 2010, 
but because the Veteran's contention is that glaucoma was 
caused by use of the prednisone and did not originate in 
service, and because service connection will be denied in 
this decision for the skin disability, further opinion 
evidence is not required.)

II.  Analysis

In an August 2003 statement, the Veteran contends that he has 
a skin disability and avascular necrosis of the left hip 
attributable to his period of active military service.  
Specifically, the Veteran contends that his skin disability 
is the result of exposure to herbicide while in service in 
Vietnam and that his avascular necrosis is the result of the 
medications required to manage his skin disability.  
Additionally, in an October 2003 statement, the Veteran 
contends that his left hip disability is secondary to his 
service-connected left knee disability.  Thus, the Veteran 
contends that service connection is warranted for a skin 
disability and avascular necrosis of the left hip.  He also 
asserts that glaucoma has been caused by use of the medicine 
for his skin disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires: medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims' (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of the disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.309(e) (2009).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2009).)

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  38 
C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Here, the Veteran's claimed skin disability, which has been 
described as dermatitis or eczema, is not recognized under 38 
U.S.C.A. § 1116 (pertaining to herbicide agent exposure 
presumptive diseases), therefore, the presumption is not for 
application.  However, regardless of whether a claimed 
disability is recognized under 38 U.S.C.A. § 1116, a Veteran 
is not precluded from presenting evidence that a claimed 
disability was due to or the result of herbicide exposure.  
See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 
1994).

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of glaucoma, a skin 
disability, or avascular necrosis of the left hip in service.  
The Veteran's December 1971 separation examination report 
indicates that the Veteran had normal skin and lower 
extremities.  No eye disease was noted.  However, as noted 
above, the Veteran has not contended that his claimed 
disabilities began in service.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has undergone long-term 
treatment for dermatitis.  The earliest evidence of record 
for rash treatment is a December 1977 treatment record from 
Dermatology Associates of Virginia.  An August 1979 treatment 
record from Petersburg Dermatology Clinic indicates that the 
Veteran had a "rash on arms, hands, back of neck off and on 
about 2 years."  A July 1984 letter from the same facility 
indicates a diagnosis of focally lichenoid dermatitis.  An 
August 2003 treatment record from the Richmond VAMC indicates 
that the Veteran's has some reason to be concerned about his 
Agent Orange exposure with his dermatological problems.

Additionally, the earliest evidence of record for left hip 
treatment is a June 2002 treatment record and x-ray report 
from West End Orthopaedic that indicates a diagnosis of 
avascular necrosis of the left hip.  A February 2004 
treatment record from the Richmond VAMC indicates a "long 
history of steroid use [for treatment of dermatitis] with 
several complications, including avascular necrosis of hip."  

In February 2004, the Veteran was afforded VA examinations in 
connection with his claims.  The examiners took a detailed 
history from the Veteran and examined the Veteran.  The 
examiners diagnosed the Veteran with persistent skin rash 
with a lichenoid eruption and aseptic necrosis of the left 
hip.  Regarding the skin disability, in a January 2005 
addendum, the examiner opined that, although the etiology of 
the rash was unknown, it was less likely than not a result of 
exposure to a chemical agent.  The examiner reasoned that, 
"I am unable to reference any medical studies or sources to 
show a possible relationship between agent orange and the 
type of skin disease which [the Veteran] has."  

Regarding the Veteran's left hip disability, the examiner 
opined that the disability was likely secondary to the 
Veteran's chronic steroid use for treatment of dermatitis.  
In a November 2009 addendum, the examiner opined that the 
Veteran's left hip disability was less likely than not caused 
by or aggravated by the Veteran's service-connected left knee 
disability.  The examiner reasoned that:

[The evidence of record reveals no] 
mention of hip injury and Veteran also 
states today that he does not recall 
injuring left hip.  His discharge papers 
also only document the left knee and NOT 
any mention of left hip condition or 
complaints.  [The Veteran] denies any 
change in gait from the knee condition.

Here, the Board finds that the VA examiners provided well-
reasoned opinions, supported by the evidence of record, in 
which they did not attribute the Veteran's claimed 
disabilities to his period of active military service-
specifically, the examiner did not attribute the Veteran's 
skin disability to in-service exposure to herbicides and the 
examiner attributed the Veteran's left hip disability to the 
chronic steroid use for the treatment of the skin disability 
and not to his service-connected left knee disability.  To 
support the conclusion the examiner specifically noted that 
there had been no left hip injury and no alteration of body 
mechanics caused by the left knee such that the hip would be 
affected.  Such a conclusion is not contradicted by the 
remaining record.  As noted above, the Veteran has not 
contended that his claimed disabilities had their onset in 
service.  Thus, without competent medical evidence 
attributing the Veteran's claimed disabilities to event 
coincident with active military service, service connection 
is not warranted.  See 38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his disabilities are related to his period of 
active military service, as a layperson, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
VA examiners clearly took into account the Veteran's 
complaints and contentions and arrived at medical conclusions 
contrary to the claims.  The Board relies on the examiners' 
opinions as they are based on a review of the evidence and 
the Veteran's assertions and because of their expertise.

With regard to the glaucoma claim, the evidence suggests a 
possible relationship with the use of prednisone for the 
Veteran's skin disability.  Such a relationship was proposed 
by several examiners, but when the file was referred for a 
more definite opinion, a March 2010 reviewer explained why he 
felt that the steroid use had not caused or made worse the 
Veteran's glaucoma.  However, the salient point to be made is 
that, whether steroid use affected glaucoma or not, the 
steroids were for treatment of a skin disability that is not 
service connected.  In other words, even if the Board were to 
concede that steroid use caused or made worse the Veteran's 
glaucoma, the steroid use has not been linked to military 
service.  Instead, it was specifically for treatment for a 
non-service-connected disability.  Consequently, a grant of 
service connection is not warranted.  

For the foregoing reasons, the Board finds that the claim of 
service connection for a skin disability, avascular necrosis 
of the left hip, or glaucoma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a skin disability is denied.

Service connection for avascular necrosis of the left hip is 
denied.

Service connection for glaucoma is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


